 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NANCY REICHEL,                                      Case No.: 19cv355-GPC(RBB)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION TO REMAND AND
                                                         GRANTING DEFENDANT
14   SPECIALIZED LOAN SERVICING aka
                                                         SPECIALIZED LOAN SERVICING’S
     SLS; BARRETT DAFFIN FRAPPIER
15                                                       MOTION TO DISMISS
     TREDER & WEISS, LLP and DOES 1
16   through 10, INCLUSIVE,,
17                                   Defendants.         [Dkt. Nos. 12, 15.]
18
19         Before the Court is Defendant Specialized Loan Servicing’s motion to dismiss and
20   Plaintiff’s motion to remand to state court. (Dkt. Nos. 12, 15.) Both parties filed their
21   oppositions. (Dkt. Nos. 17, 18.) Defendant filed a reply to Plaintiff’s motion to remand.
22   (Dkt. No. 19.) The Court finds that the matter is appropriate for decision without oral
23   argument pursuant to Local Civ. R. 7.1(d)(1). Based on the reasoning below, the Court
24   DENIES Plaintiff’s motion to remand and GRANTS Defendant’s motion to dismiss.
25
                                                     1
26                                                                                19cv355-GPC(RBB)

27
28
 1                                           Factual Background
 2          On February 21, 2019, the case was removed from state court.1 (Dkt. No. 1.)
 3   Plaintiff Nancy Reichel (“Plaintiff” or “Reichel”) resides at 1680 Fisherman Drive,
 4   Carlsbad, CA 92011 and is the original obligor on the Note and Deed of Trust that
 5   encumbers the subject Property. (Dkt. No. 1-1, Compl. ¶¶ 2, 3.) Defendant Specialized
 6   Loan Servicing (“SLS” or “Defendant”) is the servicer of the Note and Deed of Trust.
 7   (Id. ¶ 4.) Defendant Barrett Daffin Frappier Treder & Weiss, LLP (“BDFTW”) is named
 8   as a necessary party for imposition of the injunctive relief. (Id. ¶ 5.)
 9          A prior case had been filed in the San Diego Superior Court, Case No. 37-2017-
10   003700-CU-OR-CTL2 and removed to this court in 18cv1965-BTM(WVG). (Id. ¶ 12.)
11   The case was dismissed because SLS agreed to a short sale of the property. (Id.)
12          According to the complaint, Plaintiff and SLS entered into a modification
13   agreement of the Note and Deed of Trust. (Id. ¶ 13.) SLS offered Plaintiff a
14   modification dated May 26, 2017 which required that Plaintiff make three payments of
15   $6,472.36 on July 1, 2017, August 1, 2017 and September 1, 2017. (Id. ¶ 14.) Plaintiff
16   accepted the offer and made the first payment. (Id. ¶ 15.) On the second payment due
17   August 1, 2017, she paid $6,900.00 which was more than the amount requested in order
18
19
20   1
       In the underlying state court case, on January 7, 2019, Plaintiff filed a complaint. (Dkt. No. 1-1,
21   Compl. at 9.) On January 31, 2019, the state court granted Plaintiff’s ex parte application for TRO with
     a hearing on preliminary injunction set for February 8, 2019. (Dkt. No. 1-2 at 40.) On February 14,
22   2019, the state court issued an order continuing the TRO and continued the hearing on preliminary
     injunction to February 22, 2019. (Dkt. No. 1-2 at 53.) Defendants had not yet made an appearance. (Id.
23   at 54.) One day prior to the hearing, Defendant SLS removed the case to this Court. (Dkt. No. 1.)
     2
       In the prior case, Plaintiff filed a complaint on October 4, 2017, and a first amended complaint on July
24
     26, 2018. (18cv1965-BTM(BLM), Dkt. No. 1 at 35-36.) A TRO application was filed with a hearing
25   date of October 12, 2017 but the record does not indicate the ruling of the state court. (Id. at 57.)
                                                         2
26                                                                                           19cv355-GPC(RBB)

27
28
 1   to reduce the balance owed. (Id. ¶ 16.) However, on September 13, 2017,3 SLS returned
 2   the check to Plaintiff with a letter noting they were unable to “accept funds for less than
 3   total amount due.” (Id. ¶ 17.) Plaintiff contacted SLS about the returned check and was
 4   informed that the property was set to be sold by Defendant BDFTW on October 13, 2017.
 5   (Id. ¶ 18.) SLS refused to discuss the matter any further. (Id. ¶ 19.)
 6            Based on these allegations, Plaintiff alleges causes of action for breach of contract,
 7   violations of the Real Estate Settlement Procedures Act (“RESPA”), the Fair Debt
 8   Collection Practices Act (“FDCPA”), the Fair Credit Reporting Act (“FCRA”), and seeks
 9   relief in the form of a declaratory judgment and an injunction. (Id. ¶¶ 20-72.)
10                                                   Discussion
11   A.       Motion to Remand
12            Plaintiff argues that the case should be remanded back to state court because “there
13   are no federal questions before the Court”, (Dkt. No. 15 at 7), co-Defendant BDFTW has
14   failed to consent to the notice of removal, and the Court should abstain from jurisdiction
15   on important state law issues concerning foreclosures. Defendant responds that the
16   complaint alleges causes of action under several federal statutes, the notice of removal
17   states that BDFTW consented to the removal and Plaintiff’s argument concerning
18   abstention is without merit.
19            28 U.S.C. § 1331 provides that the district courts “shall have original jurisdiction
20   of all civil actions arising under the Constitution, laws, or treaties of the United States.”
21   18 U.S.C. § 1331. Any action in state court where the district courts have original
22   jurisdiction may be removed to the district court. 28 U.S.C. § 1441(a). The district court
23
24
     3
25       It is not alleged whether Plaintiff made the third payment on September 1, 2017.
                                                           3
26                                                                                          19cv355-GPC(RBB)

27
28
 1   also has supplemental jurisdiction over state law claims “that are so related to claims in
 2   the action within such original jurisdiction that they form part of the same case or
 3   controversy . . . .” 28 U.S.C. § 1367.
 4           On February 21, 2019, Defendant filed a notice of removal asserting the Court’s
 5   jurisdiction based on federal question arising from claims under the FCRA, FDCPA and
 6   RESPA, and therefore, removable under 28 U.S.C. § 1331. (Dkt. No. 1.) It did not assert
 7   jurisdiction based on diversity of citizenship.
 8           Contrary to Plaintiff’s assertion that there are no federal causes of action, the
 9   complaint primarily alleges causes of action under federal law. It alleges claims under
10   RESPA, FDCPA, FCRA, and declaratory judgment under the U.S. Constitution, (Dkt.
11   No. 1-1, Compl. ¶¶ 25-65). Therefore, the Court has subject matter jurisdiction over this
12   case.
13           Next, the Ninth Circuit has held that the “filing of a notice of removal can be
14   effective without individual consent documents on behalf of each defendant. One
15   defendant’s timely removal notice containing an averment of the other defendants’
16   consent and signed by an attorney of record is sufficient.” Proctor v. Vishay
17   Intertechnology, Inc., 584 F.3d 1208, 1225 (9th Cir. 2009). The Court is bound by Ninth
18   Circuit law and Plaintiff’ reliance on a district court case from the Eastern District of
19   Virginia is inapposite. Here, the notice of removal states that BDFTW has consented to
20   the removal, (Dkt. No. 1, Not. of Removal ¶ 16); therefore, the Court concludes that
21   BDFTW has consented to the removal.
22           Finally, Plaintiff argues that the Court should abstain from adjudicating this case
23   because foreclosures in California have substantial public importance and such issues
24   should be decided by the state courts. However, as Defendant notes, the complaint
25
                                                     4
26                                                                                   19cv355-GPC(RBB)

27
28
 1   alleges federal causes of action under FDCPA, RESPA, FCRA and seeks declaratory
 2   judgment that Defendant violated Article VI, Clause 2 of the U.S. Constitution. Plaintiff
 3   alleges one claim of breach of contract under California state law. Therefore, because her
 4   claims rely substantially on federal law, Plaintiff’s argument that her case involves
 5   important state public policy issues is without merit. Accordingly, the Court DENIES
 6   Plaintiff’s motion to remand.
 7   B.    Motion to Dismiss
 8         Defendant filed a motion to dismiss pursuant to Federal Rule of Civil Procedure
 9   12(b)(6). Plaintiff filed an opposition but does not oppose the arguments raised by
10   Defendant on any of the causes of action. Instead, Plaintiff presents arguments
11   concerning Defendant’s alleged wrongful foreclosure challenging assignment of the note
12   and deed of trust based on state law. (Dkt. No. 17, at 3-7.) However, the complaint is
13   void of any facts or legal theories concerning wrongful foreclosure.
14         By failing to address the arguments raised by Defendant, Plaintiff has “effectively
15   abandoned” her claims and dismissal is appropriate. See Walsh v. Nev. Dep't of Human
16   Resources, 471 F.3d 1033, 1037 (9th Cir. 2006) (where opposition to motion to dismiss
17   failed to address arguments in motion to dismiss, it was “effectively abandoned” and
18   could not be raised on appeal); Toranto v. Jaffurs, 297 F. Supp. 3d 1073, 1104 (S.D. Cal.
19   2018) (granting motion to dismiss on a claim as the plaintiff abandoned the claim because
20   he failed to address the issue in his opposition); In re TFT–LCD (Flat Pan el) Antitrust
21   Litig., 586 F. Supp. 2d 1109, 1131 (N.D. Cal. 2008) (dismissing a claim without leave to
22   amend where the plaintiff did not address the defendant’s arguments); Silva v. U.S.
23   Bancorp, No. 5:10cv1854, 2011 WL 7096576, at *3 (C.D. Cal. Oct. 6, 2011) (“[T]he
24   Court finds that Plaintiff concedes his . . . claim should be dismissed by failing to address
25
                                                   5
26                                                                                19cv355-GPC(RBB)

27
28
 1   Defendants' arguments in his Opposition.”); Qureshi v. Countrywide Home Loans, Inc.,
 2   No. 09–4198, 2010 WL 841669, at *9 & n. 2 (N.D. Cal. Mar. 10, 2010) (citing Jenkins v.
 3   Cnty. of Riverside, 398 F.3d 1093, 1095 n. 4 (9th Cir. 2005) (dismissing claims as
 4   abandoned where the plaintiff did not oppose dismissal)). Here, Plaintiff has failed to
 5   address any of the arguments raised by Defendant. In fact, in her opposition, she states
 6   that she seeks leave to file an amended complaint to eliminate all federal causes of action.
 7   (Dkt. No. 17 at 2.) Accordingly, the Court GRANTS Defendant’s motion to dismiss on
 8   all claims in the complaint as “effectively abandoned.” See Walsh, 471 F.3d at 1037.
 9                                                 Conclusion
10          Based on the above, the Court DENIES Plaintiff’s motion to remand and GRANTS
11   Defendant SLS’s4 motion to dismiss the complaint.5 The hearing set for April 19, 2019
12   shall be vacated.
13          Due to the Court’s order dismissing the complaint, the Court also DENIES
14   Plaintiff’s ex parte application for temporary restraining order (“TRO”) enjoining
15   Defendants from the sale of the Property as moot, (Dkt. No. 3), and vacates the hearing
16   on preliminary injunction set for May 10, 2019.
17          IT IS SO ORDERED.
18   Dated: April 17, 2019
19
20
21
22
     4
      Defendant BDFTW did not move to dismiss and remains a defendant in this action.
23   5
      It is not clear how Plaintiff wishes to proceed with her claims concerning wrongful foreclosure. In her
     opposition, Plaintiff states she seeks leave of Court to file an amended complaint to assert only state law
24
     causes of action; however, she may not file an amended complaint raising only state law claims in
25   district court unless she is seeking the court’s diversity jurisdiction.
                                                          6
26                                                                                            19cv355-GPC(RBB)

27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     7
26       19cv355-GPC(RBB)

27
28
